Exhibit 99.1 FIRSTSERVICE CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS Second Quarter June 30, 2011 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) (in thousands of US dollars, except per share amounts) - in accordance with accounting principles generally accepted in the United States of America Three months Six months ended June 30 ended June 30 Revenues $ Cost of revenues Selling, general and administrative expenses Depreciation Amortization of intangible assets Acquisition-related items (note 5) ) Operating earnings Interest expense, net Other expense (income), net (note 6) Earnings before income tax Income tax (note 7) Net earnings Non-controlling interest share of earnings Non-controlling interest redemption increment (note 10) Net earnings (loss) attributable to Company ) Preferred share dividends Net earnings (loss) attributable to common shareholders $ $ $ ) $ Net earnings (loss) per common share (note 11) Basic $ $ $ ) $ Diluted $ $ $ ) $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America June 30, 2011 December 31, 2010 Assets Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $19,000 (December 31, 2010 - Income tax recoverable Inventories Prepaid expenses and other current assets Deferred income tax Other receivables Other assets Fixed assets Deferred income tax Intangible assets Goodwill $ $ Liabilities and shareholders' equity Current Liabilities Accounts payable $ $ Accrued liabilities Income taxes payable - Unearned revenues Long-term debt - current (note 8) Deferred income tax - Long-term debt - non-current (note 8) Convertible debentures (note 8) Contingent acquisition consideration Other liabilities Deferred income tax Non-controlling interests (note 10) Shareholders' equity Preferred shares (note 13) Common shares Contributed surplus Deficit ) ) Accumulated other comprehensive earnings $ $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited) (in thousands of US dollars, except share information) - in accordance with accounting principles generally accepted in the United States of America Preferred shares Common shares Accumulated Issued and Issued and other Total outstanding outstanding Contributed comprehensive shareholders' shares Amount shares Amount surplus Deficit earnings equity Balance, December 31, 2010 $ ) $ $ Comprehensive earnings: Net earnings - Foreign currency translation adjustments - Less: amount attributable to NCI - Comprehensive earnings NCI share of earnings - ) - ) NCI redemption increment - ) - ) Subsidiaries’ equity transactions - 3 - - 3 Subordinate Voting Shares: Stock option expense - Stock options exercised - - ) - - Tax benefit on options exercised - Purchased for cancellation - - ) ) - ) - ) Preferred Shares: Dividends (note 13) - ) - ) Balance, June 30, 2011 $ ) $ $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended Six months ended June 30 June 30 Cash provided by (used in) Operating activities Net earnings $ Items not affecting cash: Depreciation and amortization Deferred income tax ) Other ) Changes in non-cash working capital: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Payables and accruals ) ) Unearned revenues Other liabilities Net cash provided by (used in) operating activities ) Investing activities Acquisitions of businesses, net of cash acquired (note 4) Purchases of fixed assets ) Other investing activities 30 ) Net cash used in investing activities ) Financing activities Increase in long-term debt Repayment of long-term debt ) Purchases of non-controlling interests ) Proceeds received on exercise of options - Incremental tax benefit on stock options exercised - 60 Dividends paid to preferred shareholders ) Distributions paid to non-controlling interests ) Repurchases of subordinate voting shares ) - ) - Other financing activities ) - ) - Net cash (used in) provided by financing activities ) ) ) Effect of exchange rate changes on cash ) (Decrease) increase in cash and cash equivalents ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) (in thousands of US dollars, except per share amounts) 1.DESCRIPTION OF THE BUSINESS – FirstService Corporation (the “Company”) is a provider of real estate-related services to commercial, institutional and residential customers in North America and various countries around the world.The Company’s operations are conducted in three segments: Commercial Real Estate (“CRE”) Services, Residential Property Management and Property Services.The Company operates as Colliers International within CRE; FirstService Residential Management, American Pool Enterprises and various regional brands within Residential Property Management; and Field Asset Services and several franchise brands within Property Services. 2.SUMMARY OF PRESENTATION – These condensed consolidated financial statements have been prepared by the Company in accordance with the disclosure requirements for the presentation of interim financial information pursuant to applicable Canadian securities law.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America have been condensed or omitted in accordance with such disclosure requirements, although the Company believes that the disclosures are adequate to make the information not misleading.These interim financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2010. These interim financial statements follow the same accounting policies as the most recent audited consolidated financial statements, except as noted below.In the opinion of management, the condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of the Company as at June 30, 2011 and the results of operations and its cash flows for the three and six month periods ended June 30, 2011.All such adjustments are of a normal recurring nature.The results of operations for the three and six month periods ended June 30, 2011 are not necessarily indicative of the results to be expected for the year ending December 31, 2011. During the six month period ended June 30, 2011, the Company identified an error related to the recognition of certain property management contract revenue in the CRE segment where it was determined, in consultation with clients, that a portion of the management fees previously recorded were not chargeable.The Company assessed the materiality of this item on the earnings for the six months ended June 30, 2011 and all other periods subsequent to those dates, in accordance with the SEC’s Staff Accounting Bulletin No. 99 (“SAB 99”), and concluded that this error was not material to any such periods.In accordance with SEC’s Staff Accounting Bulletin No. 108 (“SAB 108”), the interim consolidated financial statements herein have been revised to correct the immaterial error and to reflect the corrected accounts receivable balance as of that date. This correction resulted in a reduction of accounts receivable of $3,300 and a decrease in revenues of $3,300. 3.IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS – On January 1, 2011, the Company adopted a consensus of the Emerging Issues Task Force on multiple-deliverable revenue arrangements (ASU 2009-13).This consensus provides amendments to the existing criteria for separating consideration in multiple-deliverable revenue arrangements, and is expected to result in more separation of revenue elements than under existing accounting guidance.The consensus also requires enhanced disclosures of the nature and terms of an entity’s multiple-deliverable arrangements, significant estimates, timing of delivery or performance and the general timing of revenue recognition.The adoption of this consensus did not have a material effect on the Company’s results of operations, financial position or disclosure. 4.ACQUISITIONS – During the six months ended June 30, 2011, the Company completed four individually insignificant acquisitions.The acquisitions included three Residential Property Management firms operating in North and South Carolina, Vancouver and Nevada and a CRE service firm operating in California.The acquisitions expand the Company’s geographic presence to new and existing markets.The acquisition date fair value of consideration transferred was as follows: cash of $9,873 and contingent consideration of $2,787 (2010 - cash of $2,011, a note payable of $1,045 and contingent consideration of $14,844).The consideration was allocated as follows: intangible assets $8,813; net tangible assets and liabilities $(183); non-controlling interests $(1,222); and goodwill $5,252. Certain vendors, at the time of acquisition, are entitled to receive a contingent consideration payment if the acquired businesses achieve specified earnings levels during the one- to four-year periods following the dates of acquisition.The ultimate amount of payment is determined based on a formula, the key inputs to which are (i) a contractually agreed maximum payment; (ii) a contractually specified earnings level and (iii) the actual earnings for the contingency period.If the acquired business does not achieve the specified earnings level, the maximum payment is reduced for any shortfall, potentially to nil. For acquisitions made after December 31, 2008, unless it contains an element of compensation, contingent consideration is recorded at fair value each reporting period.The fair value recorded on the consolidated balance sheet as at June 30, 2011 was $15,908 (see note 9).The estimated range of outcomes (undiscounted) for these contingent consideration arrangements is $16,200 to a maximum of $21,600.The compensation element is recorded on a straight line basis over the contingency period and as of June 30, 2011 totaled $2,696, and was recorded in “Other liabilities” on the balance sheet.The estimated range of outcomes related to the compensation element is $9,400 to a maximum of $11,100.During the six months ended June 30, 2011, $85 was paid with reference to such contingent consideration (2010 - nil).The contingencies will expire during the period extending to December 2013. The contingent consideration on acquisitions completed before January 1, 2009 is recorded when the contingencies are resolved and the consideration is paid or becomes payable, at which time the Company records the fair value of the consideration paid or payable as additional costs of the acquired businesses.The total contingent consideration recognized for the six month period ended June 30, 2011 was $24 (2010 - $20).Contingent consideration paid during the six month period ended June 30, 2011 was $24 (2010 - $2,452) and the amount payable as at June 30, 2011 was nil (December 31, 2010 - nil).As at June 30, 2011, there was contingent consideration outstanding of up to a maximum of $8,300 (December 31, 2010 - $8,400) in respect of pre-January 1, 2009 acquisitions.The contingencies will expire on September 30, 2011. 5. ACQUISITION-RELATED ITEMS - Acquisition-related expense (income) is comprised of the following: Three months ended Six months ended June 30 June 30 Contingent consideration compensation expense $ $
